Case 1:19-cv-05748-ENV-RLM Document 5 Filed 11/05/20 Page 1 of 3 PageID #: 32

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
LDM:BGK:NEP
F.# 2019V02754                                     271 Cadman Plaza East
                                                   Brooklyn, New York 11201


                                                   November 5, 2020

By ECF

United States Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. The Real Property and Premises Known as
                      Deed No. 18,877 et al. - Docket No. 19-CV-05748 (ENV)(RLM)


Dear Judge Mann:

               Pursuant to the Court’s October 28, 2020 Order, the United States respectfully
submits this status report regarding the above-captioned matter.

       I.     Background

               As set forth in the forfeiture complaint, the Caro Quintero Drug Trafficking
Organization (the “Caro Quintero DTO”) was a major marijuana, methamphetamine and
cocaine trafficking organization based in or around Guadalajara, Mexico. Rafael Caro
Quintero, also known as “RCQ,” was a principal leader of the Caro Quintero DTO.

                Rafael Caro Quintero used proceeds from the sale of illegal narcotics to
purchase the Defendant Properties located in Mexico which the government seeks to forfeit
in this action. Rafael Caro Quintero is a fugitive from justice in the United States, who faces,
among other actions, charges stemming from a July 2018 superseding indictment returned by
a federal grand jury sitting in the Eastern District of New York, United States v. Rafael Caro
Quintero, et al., Docket Number 15-CR-208. This indictment charged Rafael Caro Quintero
with being the leader of a Continuing Criminal Enterprise and encompasses charges that
related to his drug trafficking activity and role in conspiring to murder Enrique Camarena, a
Special Agent with the Drug Enforcement Administration (“DEA”) who was kidnapped,
tortured and murdered in Mexico in 1985.
Case 1:19-cv-05748-ENV-RLM Document 5 Filed 11/05/20 Page 2 of 3 PageID #: 33




       II.    The Verified Complaint

              On October 11, 2019, the United States commenced this action by filing the
Verified Complaint, which seeks forfeiture of the Defendant Properties, pursuant to 18
U.S.C. § 981(a)(l)(C) and 21 U.S.C. § 881(a)(6). At that time, the Court found that there was
probable cause to believe that the Defendant Properties were subject to forfeiture pursuant to
18 U.S.C. § 981(a)(l)(C) and 21 U.S.C. § 881(a)(6), and that grounds for issuance of a
finding of probable cause existed pursuant to Supplemental Rule G(3) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions (the “Supplemental
Rules”). Further, the Court directed that the United States provide notice of this action to all
persons known or thought to have an interest in the Defendant Properties, pursuant to 18
U.S.C. § 985 and Supplemental Rule G(4)(b), and publish notice of the forfeiture action in
accordance on the official government website www.forfeiture.gov, pursuant to
Supplemental Rule G(4)(a).

               Pursuant to the Court’s October 11, 2019 Order, notice of forfeiture was
posted on an official government internet site (www.forfeiture.gov) for at least 30
consecutive days, beginning on October 24, 2019 and ending on November 22, 2019, as
required by Rule G(4)(a)(iv)(C) of the Supplemental Rules. A Declaration of Publication
was filed with the Court on November 25, 2019. See Dkt. #4. In addition, other than Rafael
Caro Quintero, all persons with a known interest in the Defendant Properties received notice
of the forfeiture action in Mexico on about October 24, 2019. Further, an attorney in the
United States that represents these same individuals also requested and received a copy of the
notice of forfeiture action. With respect to Rafael Caro Quintero, a fugitive, the notice of the
forfeiture action was sent to his mother’s address in Mexico on two separate occasions in
January 2020. 1 A person at that address, “N. Nicolas Ruiz,” signed for the notice on each
occasion.

                On or about October 23, 2019, the United States formally requested assistance
from Mexico in the forfeiture of the Defendant Properties pursuant to the Mutual Legal
Assistance Treaty (“MLAT”) between our countries. The MLAT request asked Mexico, in
part, to restrain the Defendant Properties and to give timely notice of the forfeiture
proceeding to any person who reasonably appeared to have an interest or claim to the
Defendant Properties. The authorities in Mexico were asked to post on the Defendant
Properties copies of the Verified Complaint and notice of the action, as required by 18
U.S.C. § 985. The United States is working through diplomatic channels to accomplish this,
but progress has been slowed by the COVID-19 Pandemic.

1On or about January 22, 2020, the United States sent a notice of forfeiture action to Rafael
Caro Quintero’s mother’s address. That notice incorrectly stated the deadline to file a
claim. As a result, on or about January 31, 2020, a revised notice was sent to this same
address with a corrected deadline to file a claim.




                                               2
Case 1:19-cv-05748-ENV-RLM Document 5 Filed 11/05/20 Page 3 of 3 PageID #: 34




       III.   Conclusion

              Based upon the status provided above, the United States, if amenable to Your
Honor, will provide within 90 days, a further update to the Court with respect of the progress
of the MLAT request to Mexico.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ Brendan G. King
                                                  Brendan G. King
                                                  Assistant U.S. Attorney
                                                  (718) 254-6006




                                              3
